      Case 1:19-cv-08912-MKV-SLC Document 26 Filed 07/01/20 Page 1 of 1


                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC #:
 DANIEL WILLIAM NEWELL,                                                  DATE FILED: 6/2/2020
                            Plaintiffs,                         1:19-cv-08912 (MKV) (SLC)
                       -against-
                                                                   ORDER ADOPTING
 CORRECTION OFFICER YAKUBU,                                       RECOMMENDATION

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff filed this action in September 2019. The case was referred to Magistrate Judge
Sarah Cave to oversee pretrial discovery and to make a recommendation on any dispositive
motions. In December 2019, Defendant requested, and Judge Cave so-ordered, that Plaintiff was
required to provide signed medical releases so that Defendant could evaluate Plaintiff’s claims.
After Plaintiff failed to do send such releases, Judge Cave again ordered him to do so on
February 20, 2020. After Plaintiff failed to provide the releases again, on April 1, 2020, Judge
Cave issued an order to show cause why Plaintiff’s claims should not be dismissed for failure to
prosecute. After a month with no response or any other communications from Defendants, Judge
Cave recommended that I dismiss the case. I provided Plaintiff another month in which to
respond or to take any actions to prosecute this case. To date, he has not done so.
       Thus, for the reasons stated in Magistrate Judge Cave’s recommendation dated May 8,
2020, this case is DISMISSED without prejudice due to Plaintiff’s failure to prosecute. The
Clerk is directed to close this case. The Court will mail a copy of this order to Plaintiff.


SO ORDERED.


                                                       _________________________________
Date: July 1, 2020                                           MARY KAY VYSKOCIL
      New York, NY                                           United States District Judge
